Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (CN 105345247) as cited by applicant.

Zou discloses regarding claims 1, a welding quality online monitoring system (See paragraphs
[0012] - [0023]; figure 1) comprising: an analog-to-digital converting section, comprising an A/D converter (see paragraph 5, Page 2) configured to convert an analog signal to a digital signal, the analog signal being acquired by a physical quantity acquiring section and indicative of a time-series change of at least one of ())} welding current, welding voltage, or load applied to pieces to be welded during welding and (i) a displacement, during welding, of a welding head of a welding apparatus that is configured to apply the welding current, welding voltage, or load to the pieces to be welded (See, paragraph [0016] figure 1}; and 

Field Programmable Gate Array (FPGA) that is a programmable circuit for carrying out arithmetic processing on the digital signal outputted by the A-D converter (FPGA is a programmable circuit which analyzes, processes and calculates a CPK value based on the signal from the A/D converter, See Page 3, Lines 13-31, It should be noted that it is not clear if a FPGA can carry out arithmetic processing and seem to only be capable of accelerating the processing of an algorithm in a processor. However, calculating a CPK value would involve arithmetic. The FPGA/processor combination uses an algorithm for processing a signal. See Page 6, Lines 10-16) a memory for storing configuration data for the FPGA (SD Card stores the collected data for the FPGA. See Page 3, Lines 30-31); and a processor configured to read the configuration data stored in the memory , cause the FPGA to acquire the configuration data, and cause the FPGA to be configured as a circuit for carrying out the arithmetic processing based on the configuration data; and a digital signal processing apparatus including: (The Main processor reads the data stored in the memory acquired from the FPGA and carries out signal processing using an algorithm. See Page 3, Lines 32-47 and See Page 6, Lines 10-16)


an evaluating section configured to acquire the digital signal and determine, based on the digital signal, whether or not at least one of (i) the welding current, welding voltage or load applied during welding and the displacement satisfies a predetermined condition (See, paragraph [0017] –[0023]), 

a communication module configured to communicate with an external apparatus; an auxiliary storage device for storing information; a storing section configured to store, in the auxiliary storage device, the configuration data inputted by a user to the communication module via the external apparatus; and  a data transmission controlling section configured to transmit, to the analog-to-digital converting section, the configuration data stored in the auxiliary storage device, (The communication device has a communication circuit which communicates with a backup storage which has a database for storing configuration data and an input/output for transmitting data to the A/D converter. See Page 3, Lines 13-31, Page 3, Line 48-Page 4, Line 14)

wherein the processor of the analog-to-digital converting section is configured to store, in the memory, the configuration data transmitted from the digital signal processing apparatus, and the arithmetic processing, based on the configuration data stored in the memory, to be carried out by the FPGA to be changeable by the user. (The Main processor reads the data stored in the memory acquired from the FPGA and carries out signal processing using an algorithm. See Page 3, Lines 32-47 and See Page 6, Lines 10-16, The operator/user is also able to change the operation or parameters of the device. (See Page 6, Lines 7-13)

Response to Arguments
Applicant’s arguments, filed 10/4/2022, with respect to claim 1 have been fully considered and are persuasive.  The 112 rejections of claim 1 has been withdrawn. 

Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive.

On pages 15-16 of the reply, applicant argues that Zou fails to disclose two-step signal processing according to a combination of a FPGA for carrying out arithmetic processing on a signal output from an A/D converter and a digital processing apparatus that evaluates the digital signal having been subjected to the arithmetic processing and storing configuration data inputted by a user to a communication module via an external apparatus or that arithmetic processing is conducted, based on the configuration data stored in the memory, to be carried out by the FPGA is changeable by the user

However, Zou, as discussed above, discloses FPGA is a programmable circuit which analyzes, processes and calculates a CPK value based on the signal from the A/D converter, See Page 3, Lines 13-31, It should be noted that it is not clear if a FPGA can carry out arithmetic processing and seem to only be capable of accelerating the processing of an algorithm in a processor. However, calculating a CPK value would involve arithmetic. The FPGA/processor combination uses an algorithm for processing a signal. See Page 6, Lines 10-16. The Main processor reads the data stored in the memory acquired from the FPGA and carries out signal processing using an algorithm. See Page 3, Lines 32-47 and See Page 6, Lines 10-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/30/2022